DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art of record Engl et al. (U.S. 2021/0046789 A1), either singularly or in combination, fail to anticipate or render obvious a method of adaptively configuring a tire mounted sensor (TMS) comprising an accelerometer, a data processing unit, and a transceiver, the method comprising: configuring, in dependence upon the one or more parameters, the data processing unit including configuring a windowing function of a road strike waveform in dependence upon the one or more parameters, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
examiner’s statement of reasons for allowance:
Regarding claim 11, the cited prior art of record Engl et al. (U.S. 2021/0046789 A1), either singularly or in combination, fail to anticipate or render obvious a tire mounted sensor (TMS) comprising: a data processing unit configurable by at least one parameter supplied by a vehicle control unit, such that at least one of a filter frequency band, a Fast Fourier Transform (FFT) function, and a Goertzel function is configured in dependence upon the at least one parameter, wherein the data processing unit processes signals from the accelerometer and extracts, from the signals, tire feature data, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 

Regarding claim 20, the cited prior art of record Engl et al. (U.S. 2021/0046789 A1), either singularly or in combination, fail to anticipate or render obvious a vehicle control unit (VCU) for adaptively configuring a tire mounted sensor (TMS) using a vehicle-provided parameter, the VCU comprising: prior to transmitting the at least one configuration parameter to the TMS, determining that the vehicle is in a steady state; and a transceiver configured to: transmit a wake-up signal to the TMS: transmit the at least one configuration parameter to the TMS, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864